Case 8:17-cv-01079-JGB-DFM Document 151 Filed 06/03/19 Page 1 of 25 Page ID #:3166



  1   LIVIA M. KISER (SBN 285411)
  2   lkiser@kslaw.com
      MICHAEL B. SHORTNACY (SBN 277035)
  3   mshortnacy@kslaw.com
  4   King & Spalding LLP
      633 West 5th Street, Suite 1600
  5   Los Angeles, CA 90071
  6   Telephone: (213) 443-4355
      Facsimile: (213) 443-4310
  7
  8   Attorneys for Defendants
      AMERICAN HONDA MOTOR CO., INC.
  9   and HONDA NORTH AMERICA, INC.
 10
 11                        UNITED STATES DISTRICT COURT
 12                       CENTRAL DISTRICT OF CALIFORNIA
                                SANTA ANA DIVISION
 13
 14   DENNIS MACDOUGALL, RAY SEOW,               Case No. 8:17-cv-01079-AG (DFMx)
      PRABHANJAN KAVURI, RICHARD
 15   FRICK, JOSEPH RYAN PARKER, and             AMERICAN HONDA MOTOR CO.,
 16   BRYAN LENTZ, individually and on           INC. AND HONDA NORTH
      behalf of all others similarly situated,   AMERICA, INC.’S MOTION TO
 17                 Plaintiffs,                  STRIKE THE TESTIMONY OF
 18         v.                                   ROBERT PARKER AND
                                                 MEMORANDUM OF LAW IN
 19
      AMERICAN HONDA MOTOR CO.,                  SUPPORT
 20   INC., and HONDA NORTH AMERICA,
      INC.,                                      Filed Concurrently Herewith:
 21                                                 1) Notice of Motion and Motion;
                 Defendants.                           State of Uncontroverted Facts and
 22                                                    Conclusions of Law;
                                                    2) Declaration of Livia M. Kiser and
 23                                                    Exhibits;
                                                    3) [Proposed] Order
 24
                                                 Date:       August 5, 2019
 25
                                                 Time:       10:00 a.m.
 26                                              Location:   Santa Ana Division, 10D
                                                 Judge:      Hon. A. Guilford
 27
 28

                      MOTION AND MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:17-cv-01079-JGB-DFM Document 151 Filed 06/03/19 Page 2 of 25 Page ID #:3167



  1     NOTICE OF MOTION AND MOTION TO STRIKE THE TESTIMONY OF
  2                         ROBERT PARKER

  3
  4
      TO PLAINTIFFS AND THEIR ATTORNEYS OF RECORD:
  5
  6   PLEASE TAKE NOTICE THAT on August 5, 2019, at 10:00 am or as soon thereafter
  7   as the matter may be heard, in the United States District Court for the Central District
  8
      of California, Southern Division, before the Hon. Andrew J. Guilford, Defendants
  9
 10   American Honda Motor Co. and Honda North America, Inc. will, and hereby do, move
 11   the Court for an order striking and excluding the written and oral testimony of Robert
 12
      Parker on the grounds that the testimony he has provided does not meet Federal Rule of
 13
 14   Evidence 702’s standards for admissibility of expert testimony.
 15         This Motion is based on this Notice of Motion and Motion and the accompanying
 16
      Memorandum of Points and Authorities.
 17
 18   DATED:       June 3, 2019
 19
 20                                            By: /s/ Livia M. Kiser
                                               Attorneys for Defendants
 21                                            AMERICAN HONDA MOTOR CO., INC. and
                                               HONDA NORTH AMERICA, INC.
 22
 23
 24
 25
 26
 27
 28
                                          ii
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:17-cv-01079-JGB-DFM Document 151 Filed 06/03/19 Page 3 of 25 Page ID #:3168



  1                                              TABLE OF CONTENTS
  2
  3
      TABLE OF AUTHORITIES ......................................................................................... iv
  4
      INTRODUCTION .......................................................................................................... 1
  5
      LEGAL STANDARD..................................................................................................... 2
  6
      ARGUMENT .................................................................................................................. 3
  7
               I.       Dr. Parker Offers Nothing Relevant to the Merits of Plaintiffs’ Case or to
  8                     Mr. Arst’s Substantive Findings; He Offers Only Speculation ................. 5
  9            II.      Dr. Parker’s Testimony About The “Sufficiency” Of Mr. Arst’s Testing
                        Is Likewise Pure Speculation ................................................................... 15
 10
               III.     Dr. Parker’s Testimony About The Testing Data is Not Based on
 11                     Sufficient Facts or Reliable Methodology. .............................................. 18
 12            IV.      Dr. Parker Does Not Differentiate Between TSBs Applicable To
                        Plaintiffs’ Vehicles Versus Those applicable to other model years ........ 18
 13
      CONCLUSION ............................................................................................................. 20
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                         iii
                                        MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:17-cv-01079-JGB-DFM Document 151 Filed 06/03/19 Page 4 of 25 Page ID #:3169



  1                                             TABLE OF AUTHORITIES
  2                                                                                                                           Page(s)
  3
      Cases
  4
      Beech Aircraft Corp. v. U.S.,
  5      51 F.3d 834 (2nd Cir. 1995) .................................................................................... 10
  6
      Daubert v. Merrell Dow Pharm., Inc.,
  7     509 U.S. 579 (1993)................................................................................................... 1
  8   Estate of Gonzales v. Hickman,
  9      No. 05-660 MMM (RCX), 2007 WL 3237727 (C.D. Cal. May 30,
         2007) ........................................................................................................................ 10
 10
      Lust By & Through Lust v. Merrell Dow Pharm., Inc.,
 11
         89 F.3d 594 (9th Cir. 1996) ....................................................................................... 2
 12
      Ollier v. Sweetwater Union High Sch. Dist.,
 13      768 F.3d 843 (9th Cir. 2014) ....................................................................... 1, 3, 4, 13
 14
      In re Toyota Motor Corp. Unintended Acceleration Mktg., Sales
 15       Practices, & Prod. Liab. Litig.,
 16       978 F. Supp. 2d 1053 (C.D. Cal. 2013) ........................................................... 2, 9, 13

 17   Other Authorities
 18   Federal Rule of Evidence 702................................................................................ passim
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                            iv
                                          MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:17-cv-01079-JGB-DFM Document 151 Filed 06/03/19 Page 5 of 25 Page ID #:3170



  1                                      INTRODUCTION
  2
            Plaintiffs have proffered written and oral testimony from Dr. Robert Parker to
  3
      attempt to provide substantiation for the allegations set forth in their pleading. Dr.
  4
      Parker is a professor of mechanical engineering who might otherwise have been
  5
      qualified to opine on the transmissions in Plaintiffs’ vehicles had he offered any
  6
      opinions.1 But he did not, and that speaks volumes to the lack of merit of Plaintiffs’
  7
      claims.
  8
            Dr. Parker claims to have a background in studying mechanical systems and
  9
      vibration problems in power transmission systems. His credentials suggest that if
 10
      anyone could isolate and identify a vibration problem in Plaintiffs’ transmissions, it
 11
      would be Dr. Parker. But his “opinion” in this case boil down to this: there is no test
 12
      that can be conducted on Plaintiffs’ vehicles to conclusively confirm either the existence
 13
      of an alleged vibration in Plaintiffs’ transmissions or the efficacy of the countermeasure.
 14
      Dr. Parker’s “opinion” is simply cover for the fact that he was not able to identify or
 15
      replicate the so-called “judder” that Plaintiffs allege in their pleading. That Dr. Parker
 16
      was unable to identify any transmission problem in any of Plaintiffs’ vehicles speaks
 17
      volumes, because it certainly could not have been for lack of trying.
 18
            And in point of fact, we know Dr. Parker’s claim to be objectively false. The
 19
      judder, when it exists, can be replicated: Honda quality engineers were able to identify
 20
      its existence and develop an efficacious countermeasure in the rare instances in which
 21
      it manifests. Moreover, each and every technical service bulletin (“TSB”) prepared by
 22
      American Honda Motor Co., Inc. (“AHM”) that Plaintiffs are trying to make an issue
 23
      of involves Honda engineers doing just that: isolating issues that only infrequently
 24
      manifest in a small number of vehicles, and then developing appropriate – and different
 25
      1
        Plaintiffs have submitted a Declaration of Robert G. Parker, Ph.D. (“Parker Decl.” Ex.
 26   1 hereto) as well as a Declaration of Robert G. Parker, Ph.D. in Reply to Report
      Submitted by Mr. Jason Arst (“Parker Repl.” Ex. 2 hereto) responding to the report
 27   issued by Honda’s automotive engineering expert. Dr. Parker also testified in a
      deposition following the submissions of these two declarations (“Parker Dep.” (relevant
 28   excerpts attached hereto as Ex. 3)).

                        MOTION AND MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:17-cv-01079-JGB-DFM Document 151 Filed 06/03/19 Page 6 of 25 Page ID #:3171



  1   – countermeasures for the particular vehicles to which the TSBs apply. Dr. Parker,
  2   however, makes no differentiation between and among the different makes and model
  3   years and expressly excludes from his opinions model year 2011-early 2012 Honda
  4   Odyssey vehicles without comment. See Parker Decl.; Parker Repl. at passim.
  5         What Dr. Parker offers here does not meet the standards for expert testimony as
  6   provided by the Federal Rules of Evidence and this Court. Specifically, it does not rely
  7   on technical or specialized knowledge, it is not based on facts or data, it is not the
  8   product of any principles or methods applied to the facts of this case, and, lastly, it does
  9   not in any manner assist the finder of fact in analyzing the evidence in the case. For
 10   these reasons, as explained in more detail herein, Defendants AHM and Honda North
 11   America, Inc. (collectively “Honda”) request that Dr. Parker’s opinions and testimony
 12   be excluded.
 13
 14                                    LEGAL STANDARD

 15         Expert evidence is admissible only if it meets the three rigorous hurdles set out
 16   by Federal Rule of Evidence 702.
 17         First, the expert must use his “scientific, technical, or other specialized
 18   knowledge” to “help the trier of fact to understand the evidence or to determine a fact
 19   in issue.” Fed. R. Evid. 702(a). This means that an expert may not offer lay testimony
 20   or idle speculation—he must be applying his specialized technical knowledge, and that
 21   knowledge must push the ball forward for a material fact in the case. See Daubert v.
 22   Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993) (“[T]he word ‘knowledge’ [in
 23   Rule 702] connotes more than subjective belief or unsupported speculation.”).
 24         Second, the testimony must be “based on sufficient facts or data.” Fed. R. Evid.
 25   702(b). An expert cannot simply declare that it is his opinion that a material fact exists—
 26   he must provide facts and data to support his opinion before the court gives it any
 27   weight. Daubert, 509 U.S. at 589 (“Proposed testimony must be supported by
 28   appropriate validation.”).
                                            2
                               MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:17-cv-01079-JGB-DFM Document 151 Filed 06/03/19 Page 7 of 25 Page ID #:3172



  1         Third, the testimony must be “the product of reliable principles and methods.”
  2   Fed. R. Evid. 702(c). And those methods must be “reliably applied . . . to the facts of
  3   the case.” Fed. R. Evid. 702(d). The expert may not merely point to isolated facts and
  4   offer an opinion; he must explain to the court what reliable principles and methods he
  5   used – indeed, it is the “soundness of [an expert’s] methodology” that determines
  6   whether the expert’s testimony is admissible. Ollier v. Sweetwater Union High Sch.
  7   Dist., 768 F.3d 843, 860 (9th Cir. 2014) (internal citation omitted).
  8         Courts are “gatekeep[ers]” tasked with ensuring that expert opinions can pass
  9   these three hurdles. Daubert, 509 U.S. at 589. The Supreme Court has repeatedly
 10   cautioned that “[e]xpert evidence can be both powerful and quite misleading because of
 11   the difficulty in evaluating it.” Id. at 595. This Court agrees, noting that the “aura of
 12   authority experts often exude . . . can lead juries to give more weight to their testimony”
 13   than they deserve. In re Toyota Motor Corp. Unintended Acceleration Mktg., Sales
 14   Practices, & Prod. Liab. Litig., 978 F. Supp. 2d 1053, 1064 (C.D. Cal. 2013).
 15         While the gatekeeping role lies with the courts, the burden is ultimately on the
 16   party seeking to introduce expert testimony to prove that it satisfies the requirements of
 17   Rule 702. Lust By & Through Lust v. Merrell Dow Pharm., Inc., 89 F.3d 594, 598 (9th
 18   Cir. 1996) (“It is the proponent of the expert who has the burden of proving
 19   admissibility.”) When the proponent of expert testimony has failed to show that it meets
 20   those requirements, the testimony is excluded. Id.
 21
 22                                        ARGUMENT

 23         Dr. Parker’s opinions do not meet any of Rule 702’s trio of requirements.
 24   Dr. Parker’s opinions boil down to speculation that Mr. Arst should have done more
 25   testing on the Plaintiffs’ vehicles because the transmission issue is supposedly
 26   “intermittent.”2 But Dr. Parker uses the word “intermittent” as a smokescreen.
 27
      2
        Another problem with Dr. Parker’s entire premise is that some of the Plaintiffs claim
 28   that the vibration issue happens much more frequently than Dr. Parker suggests. See,
                                         3
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:17-cv-01079-JGB-DFM Document 151 Filed 06/03/19 Page 8 of 25 Page ID #:3173



  1   Dr. Parker offers the Court no facts, no data, and no expert methodology. He merely
  2   states that because the Plaintiffs claim that the issue they sue over is “intermittent,”
  3   Mr. Arst’s testing was insufficient to confirm or deny its existence. But that the issue
  4   allegedly happened “intermittently” says nothing about whether Mr. Arst’s expert
  5   testing protocol—developed based on his decades of expertise and knowledge testing
  6   and evaluating vehicle transmission systems—would reveal the so-called judder if it
  7   were present in any of the vehicles. Nor does Dr. Parker address the elephant in the
  8   room: namely, that Honda engineers were able to successfully replicate the alleged issue
  9   – notwithstanding the fact that it may manifest “intermittently” (i.e., not continuously)
 10   – and develop an efficacious countermeasure.
 11         Dr. Parker does not offer any opinions grounded in specialized or technical
 12   knowledge, nor does he base his opinions on observable facts or reliable methods.
 13   Indeed, Dr. Parker does not identify any method used in reaching his opinion. And his
 14   declarations point to no relevant facts to prop up his speculation. For Dr. Parker’s expert
 15   testimony to be admissible, he would need to offer expert reasoning. He would need to
 16   explain to the Court why the irregular nature of the alleged transmission issue in each
 17   Plaintiff’s vehicle would not be captured by the multifactor testing protocol
 18   implemented by Mr. Arst – even though at least one plaintiff testified it occurs
 19   “frequently,” and Dr. Parker himself admitted he tried to make it happen when he was
 20   driving one of the cars.
 21         The fact is that before this case was even filed, Honda developed protocols to
 22   detect the transmission judder if present in a vehicle. As Honda Senior Staff Engineer
 23   Michael Gibson testified, Honda engineers did that very successfully in the past. Gibson
 24   Dep. 67:9-17, 194:13-22; 214:11-17, Ex. 4 to ECF 152. Then Mr. Arst took what
 25   Honda’s research team had already developed and used his decades of transmission
 26
      e.g., D. MacDougall Dep. 147:20-148:2, Ex. 1 to ECF 152 (claiming that the vibration
 27   issue occurs frequently, at least “100 times” on one trip); J. Parker Dep. 240:14-16, Ex.
      14 to ECF 152 (“I could duplicate it once it was a frequency of every five minutes or
 28   so, an easily duplicated interval.”)
                                            4
                                 MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:17-cv-01079-JGB-DFM Document 151 Filed 06/03/19 Page 9 of 25 Page ID #:3174



  1   expertise and careful review of the Plaintiffs’ allegations to create an even more robust,
  2   multifactor testing protocol—designed specifically to replicate the various driving
  3   conditions needed to induce atypical judder (had it actually affected Plaintiffs’
  4   vehicles), but also included laboratory testing of the automatic transmission fluid
  5   (“ATF”), and more. (Arst. Report, Ex. 3 to ECF 152, at pp. 10-11.) Dr. Parker himself
  6   admitted during his deposition that, when he tested the Plaintiff’s vehicles, he attempted
  7   to replicate the particular conditions that trigger the transmission issue when it is present
  8   in a vehicle (but was unsuccessful).
  9          Dr. Parker stood by, observed all of Mr. Arst’s testing, and even participated in
 10   the driving. Never once did he or the Plaintiffs dispute the efficacy of the process while
 11   Honda spent months developing, preparing, and implementing the agreed-upon testing
 12   protocol on all of the Plaintiffs’ vehicles. Only now – when the results are in and
 13   conclusively show that the Plaintiffs’ vehicles tested negative for atypical transmission
 14   judder – does Dr. Parker offer an empty opinion that the testing was never, and could
 15   never be, good enough. The Court should see through Dr. Parker’s opinion for what it
 16   is and strike it in its entirety.
 17          I.     Dr. Parker Offers Nothing Relevant to the Merits of Plaintiffs’ Case
 18                 or to Mr. Arst’s Substantive Findings; He Offers Only Speculation
 19          “It is well settled that bare qualifications alone cannot establish the admissibility
 20   of expert testimony.” Ollier, 768 F.3d at 860 (citing United States v. Hermanek, 289
 21   F.3d 1076, 1093 (9th Cir. 2002)). Instead, the Court must look to the particular opinion
 22   that the expert offers and test it against Rule 702’s rigors. Id. In Ollier, for example, the
 23   district court excluded the testimony of two experts because—while personally
 24   qualified—their proffered testimony was “based on personal opinions and speculation
 25   rather than on a systematic assessment” and their “methodology was not at all clear.”
 26   Id. at 852. The experts conducted inspections that were “cursory” and “superficial” and
 27   thus could not support an expert opinion. Id. at 860-861. The Ninth Circuit affirmed,
 28   holding that the district court had “properly exercised its ‘gatekeeping role’ in excluding
                                             5
                                 MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:17-cv-01079-JGB-DFM Document 151 Filed 06/03/19 Page 10 of 25 Page ID
                                 #:3175


1    expert testimony based on insufficient inspections and personal opinions and
2    speculation,” because “personal opinion testimony is inadmissible as a matter of law
3    under Rule 702.” Id. at 861 (citing Daubert v. Merrell Dow Pharm., Inc., 43 F.3d 1311,
4    1319 (9th Cir. 1995).
5          Here, Dr. Parker offers personal opinions, speculation, and nothing more. He
6    admittedly did not conduct any type of systematic assessment of the alleged
7    transmission judder in the subject vehicles (or more likely, he did, but was never able
8    to identify any problems himself). He did not offer any technical or expert analysis of
9    Mr. Arst’s testing protocol (or offer any alternatives). Dr. Parker mentions his
10   credentials and qualifications and prior experience “studying and troubleshooting
11   vibration issues in mechanical systems” (Parker Decl. ¶¶ 1-3)—but he did not then use
12   that experience or knowledge to offer a relevant expert opinion. Dr. Parker’s opinions
13   fail to offer any evidence relevant to this case for several reasons.
14         First, Dr. Parker either chose not to conduct his own independent testing or he
15   secretly did and found no trouble. The opinion he offers here, though, is nothing more
16   than just passively observing and cursorily participating in the testing developed and
17   led by Mr. Arst, and as a result he offers no relevant findings or conclusions regarding
18   that testing. Dr. Parker admitted in his deposition that, while he had access and
19   opportunity to inspect, drive, and test Plaintiffs’ vehicles and to provide input into the
20   testing protocol that was developed and utilized by Honda’s expert, he opted not to
21   perform any additional independent testing of the Plaintiffs’ vehicles, did not record
22   any objective data from the testing that Mr. Arst did, and did not provide any advance
23   feedback regarding the testing protocol. According to his own testimony, he performed
24   only a cursory inspection of the vehicles absent any methodology or protocol, did not
25   even take any notes during those inspections, and never reviewed any of the photos of
26   the vehicles that he took:
27         Q: [D]id you follow any protocol to visually inspect the vehicles, the
28         Lentz and Seow vehicles?
                                      6
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:17-cv-01079-JGB-DFM Document 151 Filed 06/03/19 Page 11 of 25 Page ID
                                 #:3176


1          A: Protocol? I looked at the engine compartment. I looked at the
2          underside of the car. (Parker Dep. 74:13-18)
                                              ***
3          Q: Did you – was there any impediment to you visually inspecting the
4          Lentz or Seow vehicles? . . . did you take all the time that you wanted to
           visually inspect those vehicles?
5
6          A: Yes, I had ample opportunity. (Id. 75:10-15)
                                           ***
7          Q: Did you take any contemporaneous notes of your observations of the
8          condition of the vehicle at the Parker inspection?
9          A: I did not.
10
           Q: … [D]id you take contemporaneous notes about the conditions of the
11         [Macdougall and Kavuri] vehicles at the time of inspection?
12
           A: I did not. (Id. 136:3-12)
13                                     ***
14         Q. Do you know where those photographs are today?

15         A. Probably still on the camera, most likely.
16
           Q. Did you review those photographs after you took them?
17
18         A. No. (Id. 116:5-11)

19   Additionally, while Dr. Parker had the opportunity (as an expert witness retained on
20   their behalf) to speak with the Plaintiffs (and the primary drivers of their vehicles) prior
21   to the inspections and test drives, he spoke to only some of the Plaintiffs and did not
22   take any notes as to the conditions in which the drivers contended they experienced
23   unusual judder:
24         Q: And so in that two or so minute time period from speaking with Mr.
           Lentz, what conditions did he say or convey to you were present in the
25         car when he claims he experienced the judder?
26
           A: I – I really – I don’t recall.
27
28         Q: Did you make note of that at the time?
                                        7
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:17-cv-01079-JGB-DFM Document 151 Filed 06/03/19 Page 12 of 25 Page ID
                                 #:3177


1
2           A: I did not make note of that. (Id. 100:15-23)
                                            ***
3           Q: Did you make notes contemporaneously of [speaking with Mrs.
4           Kavuri]?

5           A: I did not. (Id. 111:9-11)
6                                          ***
            Q: [D]id you speak to Mrs. MacDougall at any point in time prior to the
7           inspection about the conditions that were present or should be present?
8
            A: No, I did not. (Id. 129:9-14)
9
10   Then, when it came time to actually drive the vehicles pursuant to the testing protocol
11   developed by Mr. Arst, Dr. Parker did not offer any feedback to the testing protocol,
12   provide any testing equipment, capture any testing data, or document the drives in any
13   way:
            Q. Did you participate in setting up that equipment for the Kavuri
14
            inspection?
15          A. No, Mr. Peritz did that.
16
            Q. Did you have any input or direction as to how or what systems
17          would be monitored by that equipment during the inspection?
18          … [A] did I direct it? I did not direct it.

19          Q. Did you have any involvement in setting it up, in other words, were
20          you asked your opinion about Mr. Peritz about how it should be set up?

21          A. I won’t say I was asked my opinion, but it’s not right -- there was --
22          there was conversation. (Id. 117:4-21)
                                              ***
23          Q: And did you on the Seow or Lentz inspection . . . come to the
24          inspection with any equipment that would have monitored the route that
            you drove in the vehicle?
25
26          A: I did not have any such equipment. (Id. 79:3-8)
                                             ***
27
28
                                           8
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:17-cv-01079-JGB-DFM Document 151 Filed 06/03/19 Page 13 of 25 Page ID
                                 #:3178


1        Q: [D]id you come to the inspection with equipment that would monitor
2        the vehicle speed driven while you were behind the wheel during the
         portions of the test drive you completed?
3
4        A: I did not.

5        Q: . . . [A]part from the notes you took about the mileage at the various
6        points in time when you were driving the vehicles in this test drive and
         the photographs, did you take any other objective data points to your
7        observations of the vehicles at the inspection? . . .
8
         A: I did not collect such data. (Id. 80:3-21)
9                                             ***
10       Q: And just so I’m clear, you had no equipment with you to monitor the
         performance of the engine at that time for the Lentz inspection, correct?
11
12       A: That’s correct.
13       Q: And that’s true for the Seow inspection as well?
14
         A: That’s right. (Id. 103:7-14)
15                                         ***
16       Q: And you have no such data for the drives that you took for Mr. Seow’s
         vehicle; is that correct?
17
18       A: That’s right. I don’t have that data. (Id. 105:24-106:3)
                                             ***
19       Q: Why was it 10 to 25 minutes and not 30 to 35 minutes or some other
20       time?
21       A: The – I felt I had – in that period, I – I had a chance to drive the car
22       and I felt I had a chance to see how the car was driving. As I said, I was
         not under pressure to conclude the test drive. If I had wanted to drive 15
23       or 20 more minutes I’m sure that would have been fine. (81:10-16)
24                                           ***
         Q: [H]ave you inspected those vehicles at any other point in time?
25
26       A: The vehicles owned by Mr. Lentz and Mr. Seow?
27
         Q: Correct.
28
                                        9
                           MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:17-cv-01079-JGB-DFM Document 151 Filed 06/03/19 Page 14 of 25 Page ID
                                 #:3179


1          A: I have not. (Id. 103:17-22)
2
     Dr. Parker was also present for Mr. Arst’s collection of ATF from each of the vehicles,
3
     but instead of performing any independent testing on the fluid, he just handed it off to
4
     Plaintiffs’ counsel:
5
           Q: And with respect to the Lentz and Seow [vehicles], did you check any
6          fluids in either of those vehicles?
7
           A: I was present while those were checked. (Id. 85:21-24)
8                                             ***
           Q: Did you visually inspect it to notice the color or smell of the engine
9
           oil?
10
           A: I recall looking at it, and it – I don’t recall smelling it. It – but it – it
11
           looked like what engine oil looks like.
12
           Q: And how about transmission fluid? Same questions.
13
14         A: Same answers. (Id. 88:16-24)
                                              ***
15
           Q: Did you visually inspect it to note the color or smell?
16
           A: To note the color, same thing. I did not pull the dipstick on it, but I
17         was – able to observe that process.
18         Q: And how about the transmission fluid? Same questions.
19
           A: Again, I didn’t perform the act but I was present while they were
20         performed.
21
           Q: Was the transmission fluid pulled from the vehicle and then provided
22         to you as a sample for you to do with what you needed to?
23
           A: Yes, it was.
24
           Q: Okay. And did [you], in fact, have any testing performed on
25
           transmission fluid that was given to you at the inspections of the Lentz
26         and Seow vehicles?
27
           A: Any testing of that oil wasn’t under my direction. (Id. 89:18-90:11)
28                                            ***
                                         10
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:17-cv-01079-JGB-DFM Document 151 Filed 06/03/19 Page 15 of 25 Page ID
                                 #:3180


1          Q: Did you feel at the time that the quantities you were given were
2          sufficient?
           A: Yes.
3
4          Q: And you had every opportunity to ask for more if you felt it was not
           sufficient for testing?
5
6          A: That is correct. (Id. 91:1-8)
                                              ***
7          Q: And I believe you testified that ATF fluid samples were taken at each
8          of those inspections from the vehicles, and a sample was provided to you.
           Is that correct?
9
10         A: That’s right.
11         Q: And what did you do with those samples?
12
           A: Provided them to the attorney. (Id. 97:13-20)
13
     In sum, despite admittedly having full access to all the Plaintiffs’ vehicles and the
14
     opportunity to provide input on the testing protocol (or develop his own), Dr. Parker
15
     opted to instead leave all the methodology and testing (aside from taking his turn driving
16
     the vehicles) to Honda’s expert Mr. Arst and to Martin Peritz, a mechanic who was
17
     retained by Plaintiffs.
18
           And if Dr. Parker did collect any relevant data or test results at any other time,
19
     presumably it confirmed that Plaintiffs’ vehicles have no issue, because Dr. Parker did
20
     not share his data or testing results with Honda or this Court. Dr. Parker testified about
21
     his efforts to try to replicate Plaintiffs’ alleged transmissions issue:
22
           Q. Take a look at page 13 of the Arst report, which is Exhibit Number 6.
23         Do you see at sub-bullet C the statement from Mr. Arst that says: “I
24         observed during Dr. Parker’s test drives that he appeared to be severely,”
           quote, “gunning it or sharply accelerating or decelerating the vehicle
25         repeatedly.” Do you see that?
26
           A. Yes, I see that.
27
28         Q. Do you agree with that statement?
                                        11
                               MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:17-cv-01079-JGB-DFM Document 151 Filed 06/03/19 Page 16 of 25 Page ID
                                 #:3181


1
2          A. I don’t think I’ll agree with gunning it since it’s kind of hard to know
           what’s meant by that. Sharp acceleration, deceleration, I recall doing that.
3          Actually, I recall sharp acceleration; I don’t recall a sharp deceleration.
4
           Q: And for what reason were you doing the sharp accelerations?
5
           A: Just trying to expose the vehicle to a wide range of driving conditions.
6
     Id. 102:10-103:6. Yet, Dr. Parker has been unable to demonstrate the Plaintiffs’ vehicles
7
     actually manifest the atypical transmission judder they sue over. And the only opinion
8
     he offers is the bald assertion that whatever testing Honda did was not enough.
9
           Second, Dr. Parker’s initial Declaration offers no relevant expert opinion but
10
     instead merely cherry-picks Honda’s internal documents and draws unfounded
11
     conclusions from them. In his initial Declaration, which he submitted after all of
12
     Plaintiffs’ vehicles had been inspected and test-driven pursuant to the methodologies
13
     developed by Mr. Arst, Dr. Parker did not reference or cite to any data collected by
14
     Mr. Arst or Plaintiffs’ mechanic, Mr. Peritz, during the inspections and testing. In fact,
15
     in his 41-page Declaration, Dr. Parker does not reference the vehicle inspections, test
16
     drives, or subsequent laboratory testing of the vehicle’s transmission fluid at all. See
17
     generally Parker Decl.
18
           Instead, Dr. Parker provided a lengthy “technical background” of automotive
19
     drivetrains (using inapplicable illustrations from vehicles with different kinds of drive
20
     trains than Odyssey vehicles), torque converters, clutches, electronic control units, and
21
     potential causes of unusual judder. (Id. at pp. 4-14). He then offered his “opinions” as
22
     to the potential cause of the alleged vibration issue in “affected vehicles,” and in doing
23
     so relied entirely on documents produced by Honda and testimony offered by Honda
24
     and the Plaintiffs. The opinions proffered by Dr. Parker, without any citation to
25
     supporting scholarly or technical authorities, include:
26
           The lock-up clutch in the torque converter of the AFFECTED
27
           VEHICLES suffers from design deficiencies that cause judder. (Id. at 14)
28         Occurrences of judder are likely under-recorded. (Id. at ¶ 67)
                                        12
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:17-cv-01079-JGB-DFM Document 151 Filed 06/03/19 Page 17 of 25 Page ID
                                 #:3182


1
2          Judder is an intermittent problem in Odysseys that cannot usually be
           replicated on demand. (Id.)
3
4          Confusion about warranty coverage may also have led to under-recording
           of the number of consumers that actually experience symptoms of judder.
5          (Id. at ¶ 68)
6
           If customers believed their vehicle was not covered under warranty, they
7          may have opted not to take their car to a dealer for repair. (Id.)
8
           Clearly the torque converter-related vibration and judder problems
9          present in the Odyssey remain. (Id. at ¶ 70)
10
           The lack of a core solution likely makes it unsatisfactory to most vehicle
11         owners. (Id. at ¶ 78)
12
           ATF degradation can occur after only 25,000 miles. A well-maintained
13         transmission can easily last for 200,000 miles or more. (Id.)
14
           Mechanical components can be damaged from high temperatures. (Id. at
15         ¶ 79)
16
           Other undesirable effects of the damaged transmission fluid or
17         potentially damaged mechanical components may involve long-term
18         reliability and durability. (Id.)
19         The torque converter and its lock-up clutch are where damage is likely.
20         (Id. at ¶ 89)
21
     These are non-exclusive examples of conclusory “opinion” statements Dr. Parker
22
     includes in his testimony without citing to any supporting authority or facts. In fact, Dr.
23
     Parker does not cite to any testing, a single treatise, white paper, scholarly article, or
24
     any scientific data in support of any of his opinions in his initial Declaration. Nor does
25
     he at any point describe any “methodology” he used in developing his opinions or how
26
     he applied his expertise or any reliable principles and methods to the facts of this case.
27
28
                                          13
                             MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:17-cv-01079-JGB-DFM Document 151 Filed 06/03/19 Page 18 of 25 Page ID
                                 #:3183


1    Nor do the internal Honda documents he purports to interpret support any of the
2    conclusory statements he makes.
3          Third, nothing in Dr. Parker’s Reply Declaration acts to counter the substance of
4    Mr. Arst’s report and findings forming the bases for Arst’s opinions. Despite omitting
5    any references in his initial Declaration to the testing of the Plaintiffs’ vehicles
6    (although he actively participated in that testing), Dr. Parker submitted a Reply
7    Declaration to Mr. Arst’s report that does not even attempt to contradict Mr. Arst’s
8    opinion on the merits that there is nothing wrong with the transmissions or torque
9    converters in Plaintiffs’ vehicles. Parker Repl. at passim. Absent any independent
10   testing data, documentation, or authoritative sources to challenge Mr. Arst’s substantive
11   conclusions regarding the vehicles, all that Dr. Parker can offer is an unsupported
12   opinion that Mr. Arst’s data-based conclusions are “based on vehicle inspections that
13   were too short to obtain sufficient evidence.” Id. at ¶ 5.
14         Fourth, Dr. Parker’s conjecture that atypical transmission judder may be present
15   in certain vehicles is not only based on zero facts but amounts to nothing more than
16   unsubstantiated speculation. See Toyota, 978 F. Supp. 2d at 1064 (excluding testimony
17   amounting to nothing more than ipse dixit and citing a Fed. R. Evid. 702 advisory
18   committee note for the proposition that “[a]n expert who relies solely or primarily on
19   his experience ‘must explain how that experience leads to the conclusions reached, why
20   that experience is a sufficient basis for the opinion, and how that experience is reliably
21   applied to the facts.’”).
22         Dr. Parker has not explained how his experience “studying and troubleshooting
23   vibration issues in mechanical systems” and “solv[ing] significant vibration problems
24   in automotive, helicopter, wind turbine, and aircraft transmission systems” led to his
25   conclusions that alleged transmission judder may yet exist, what customers believe,
26   whether or not vehicle owners are satisfied, etc. Nor has he detailed how he applied that
27   experience to the facts of this case. Because Dr. Parker’s opinions about the merits of
28   Plaintiffs’ claims are not founded on any facts or data, because they do not reveal any
                                         14
                                 MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:17-cv-01079-JGB-DFM Document 151 Filed 06/03/19 Page 19 of 25 Page ID
                                 #:3184


1    reliable methodology, and because they offer no affirmative evidence to rebut
2    Mr. Arst’s reports, Dr. Parker’s opinions are properly stricken.
3          II.    Dr. Parker’s Testimony About The “Sufficiency” Of Mr. Arst’s
4                 Testing Is Likewise Pure Speculation
5          Instead of offering any expert opinions in support of the merits of Plaintiffs’ case
6    or legitimately challenging the substantive results of Mr. Arst’s testing, Dr. Parker’s
7    Reply Declaration almost entirely relies on the contention that Mr. Arst’s conclusions
8    are “based on insufficient testing.” Parker Repl. at 1. But Dr. Parker’s opinion on this
9    point is devoid of any supporting facts, data, methodology, or any specialized
10   knowledge or expertise. See generally Parker Repl. Plaintiffs are attempting to inject
11   their speculative attack on the testing protocol by using Mr. Parker as a mouthpiece.
12         Courts have widely held that sham “expert testimony,” which merely repackages
13   conclusions any lay person could say about evidence, is properly excluded. See, e.g.,
14   Beech Aircraft Corp. v. U.S., 51 F.3d 834, 842 (2nd Cir. 1995). In Beech, the court
15   affirmed the exclusion of testimony provided by two experts who were retained to
16   enhance and analyze tape recordings of allegedly faulty transmissions. (Id. at 841). The
17   court held that the experts’ proffered testimony analyzing the tape recordings “did not
18   concern a proper subject for expert testimony” because the trier of fact was capable of
19   listening to and analyzing the recordings. (Id. at 842). This Court has also held that lay
20   testimony parroted through the mouth of an expert is inadmissible. See Estate of
21   Gonzales v. Hickman, No. 05-660 MMM (RCX), 2007 WL 3237727, at *3 (C.D. Cal.
22   May 30, 2007) (“Proffered expert testimony generally will not help the trier of fact
23   when it offers nothing more than what lawyers for the parties can argue in closing
24   arguments”) (citing United States v. Frazier, 387 F.3d 1244, 1262-63 (11th Cir. 2004)).
25         Dr. Parker does not cite to any authority for his opinion that the vehicle
26   inspections were “insufficient.” He offers no methodology to support his conclusion.
27   Nor does he propose any alternate protocols for testing the vehicles that would have
28   been, in his opinion, “sufficient.” He does not explain how many miles, or what driving
                                          15
                             MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:17-cv-01079-JGB-DFM Document 151 Filed 06/03/19 Page 20 of 25 Page ID
                                 #:3185


1    conditions, or what technical devices are required to “sufficiently” test for the alleged
2    unusual transmission “judder” that forms the basis of this litigation. He offers only the
3    lay opinion that “[f]or a problem that is known to be highly intermittent according to
4    the contents of all the plaintiffs and Honda’s own engineer … Mr. Arst’s opinion above
5    is based on vehicle inspections that were too short to obtain sufficient evidence to
6    support his conclusion.” (Parker Repl. at ¶ 5). Tellingly, however, Dr. Parker cherry-
7    picks and takes out of context a remark from Honda Senior Staff Engineer Michael
8    Gibson regarding the intermittent nature of judder in 2011-2012 vehicles (with a
9    different kind of torque converter3) without considering the rest of Mr. Gibson’s
10   testimony, testimony that establishes that Honda engineers: (1) proactively identified
11   the cause of the judder in the normal course of their quality improvement activities
12   (unusual heavy use leading to faster-than-typical ATF degradation, a wear item in the
13   vehicle); and (2) developed an efficacious countermeasure for the vehicles manifesting
14   it. Gibson Dep. 67:9-17, 71:8-17, 119:18-120:8, 188:6-17, Ex. 4 to ECF 152.
15         Indeed, the only “data” that Dr. Parker offers to support his opinion about the
16   insufficiency of Mr. Arst’s testing based on “intermittency” is triple and quadruple
17   hearsay: an anecdote reported in a customer service call center record about another
18   Honda employee’s report of a Honda dealer employee that allegedly performed more
19   than one inspection on a vehicle before identifying atypical judder in that vehicle, a
20   random Odyssey vehicle did not belong to any of the Plaintiffs. (Parker Repl. at ¶ 9).
21   Of course, this dealer was not Mr. Arst, and the dealer was not using Mr. Arst’s protocol.
22   Indeed, Dr. Parker has no facts about what methods and processes the dealer employee
23   used to try to identify atypical vibration. Dr. Parker’s opinion on this point thus is
24   nothing more than idle speculation, and certainly says nothing about the efficacy of Mr.
25   Arst’s testing. If anything, Dr. Parker’s anecdote just confirms that an automotive
26   mechanic can test for and replicate atypical judder when it exists.
27   3
       See Gibson Dep. 96:9-100:24, Ex. 4 to ECF 152 (discussing TSB 16-052, applicable
     to model year 2011-2012 (within a certain VIN range) Odyssey vehicles with different
28   torque converters than those in 2014 Odyssey vehicles.)
                                        16
                             MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:17-cv-01079-JGB-DFM Document 151 Filed 06/03/19 Page 21 of 25 Page ID
                                 #:3186


1          Unable to rebut Mr. Arst’s conclusions, Dr. Parker criticizes the duration of the
2    test drives and the amount of data they generated (after failing to conduct his own data
3    collection, raise any prior objection to the protocols, or request more driving time). But
4    again, Dr. Parker does not cite to any authority or supporting facts for his contention
5    that the data was “too limited” or the tests were “too short,” and does not propose any
6    alternate data set or testing duration that would solve those alleged inadequacies. Mr.
7    Arst explained in his report why the data he collected was more than enough to diagnose
8    any transmission issues if they existed in Plaintiffs’ vehicles. Arst Rep. at pp. 1, 10-11,
9    13-14, 16-17, 19-20, 22-23, 26, Ex. 3 to ECF 152; Arst Rebuttal at pp. 4-5, Ex. 3 to
10   ECF 152.
11         At bottom, the word “intermittent” is not a talisman that, once uttered, voids the
12   expert testing done by Mr. Arst. The dictionary definition of “intermittent” – occurring
13   at irregular intervals; not continuous or steady – says precisely zero about whether
14   Mr. Arst and Honda’s extensively-designed multifactor testing protocol accurately
15   identifies transmission judder in vehicles when it exists. At the least, for the Court to
16   give any credence to Dr. Parker’s opinions, he needed to explain, in careful detail and
17   with factual support, why the atypical transmission judder that Plaintiffs allege here
18   would not likely be captured during the multiple different tests Mr. Arst performed. He
19   needed to explain to the Court why such a judder would remain hidden when Mr. Arst
20   and Dr. Parker put the vehicles through extreme conditions meant to replicate the
21   driving conditions alleged by Plaintiffs. But Dr. Parker did none of that.
22         Nor does Dr. Parker offer any valid opinions concerning the efficacy of the
23   countermeasure. Honda engineers testified extensively concerning the efficacy of the
24   countermeasure installed in Plaintiffs’ vehicles. Gibson Dep. at 59:2-5, 71:8-17,
25   119:18-120:8, 188:6-17, Ex. 4 to ECF 152. In contrast to Mr. Arst’s report detailing his
26   methodology for inspecting and testing, the resulting data, and the testimony offered by
27   Honda’s representatives about how infrequently and under what conditions the
28   transmission issue occurs, Dr. Parker’s speculation about “intermittency,” supported by
                                         17
                             MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:17-cv-01079-JGB-DFM Document 151 Filed 06/03/19 Page 22 of 25 Page ID
                                 #:3187


1    zero facts or specialized expertise, offers nothing to the conversation. Dr. Parker’s
2    failure to support his attack on the testing or the countermeasure with any facts, data,
3    expertise, or methodology warrants striking his opinions. Fed. R. Evid. 702.
4          III.   Dr. Parker’s Testimony About The Testing Data is Not Based on
5                 Sufficient Facts or Reliable Methodology.
6          Dr. Parker notes what he dubs “anomalies” in the data captured by Mr. Arst and
7    suggests that those “anomalies” invalidate all the data showing a lack of judder in the
8    Plaintiffs’ vehicles. (Parker Repl. at pp. 17-18). But again, Dr. Parker fails to cite to any
9    scientific authority or to explain how his experience or specialized knowledge permits
10   him to offer this opinion. Nor does Dr. Parker explain how some isolated data anomalies
11   (assuming that is even what they are) would invalidate the hundreds of other snapshots
12   and vehicle performance data that Mr. Arst collected and relied on in developing his
13   conclusions. Dr. Parker’s statements that “[s]ome snapshots, however, show anomalous
14   behavior that raise doubt about the accuracy of the data” and “[t]his is abnormal
15   behavior of the vehicle and/or data error” are thus nothing more than speculation and
16   should therefore be excluded. See Ollier, 768 F.3d at 861 (citing Daubert, 509 U.S. at
17   590); Toyota, 978 F. Supp. 2d at 1064.
18
           IV.    Dr. Parker Does Not Differentiate Between TSBs Applicable To
19                Plaintiffs’ Vehicles Versus Those Applicable To Other Model Years
20         Finally, Dr. Parker does not differentiate between Plaintiffs’ vehicles – model
21   year 2014 Honda Odyssey vehicles – and the other vehicles in Plaintiffs’ proposed class
22   (which include 2011, 2012, 2013, 2015 and 2016 Honda Odyssey vehicles), yet another
23   fatal flaw that renders his opinions unreliable. The torque converters in 2011 and early
24   2012 Honda Odyssey vehicles were made of different materials than the torque
25   converters from mid-2012 on (“Post-GSN”). Gibson Dep. Ex. 181 (TSB 12-064), Ex.
26   36 to ECF 152; Gibson Dep. 54:9-10; 55:10-13 Ex. 4 to ECF 152; Hall Dep. 105:6-19,
27   Ex. 8 to ECF 152. Perhaps this is why Dr. Parker intentionally excludes those vehicles
28   from his opinions entirely. Parker Decl. at ¶ 14.
                                         18
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:17-cv-01079-JGB-DFM Document 151 Filed 06/03/19 Page 23 of 25 Page ID
                                 #:3188


1             Dr. Parker defines “AFFECTED VEHICLES” differently from Plaintiffs’
2    proposed class. Id. Without explanation, he includes in the definition all 2012-2017
3    Post-GSN Honda Odyssey vehicles regardless of the differences between and among
4    the vehicles (e.g., different components, power control modules (PCMs) and software).
5    Gibson Dep. 222:6-24, Ex. 4 to ECF 152, Hall Dep. 177:23-178:3 Ex. 8 to ECF 152,
6    235:6-25, Shepard Dep. 25:25-26:6, Ex. 6 to ECF 152. To the extent Dr. Parker purports
7    to generalize his “opinions” regarding Plaintiffs’ specific vehicles to all of the vehicles
8    he defines as “AFFECTED VEHICLES,” then, his opinions are even more groundless.
9             In sum, Dr. Parker offers no valid opinions regarding the protocol developed by
10   Honda engineers, which was expanded and made even more robust by Honda’s expert,
11   Mr. Arst. Dr. Parker offers no valid opinions regarding the actual testing of Plaintiffs’
12   vehicles, testing in which he participated, and which found no trouble. Although Dr.
13   Parker offers the view that Mr. Arst’s testing was somehow insufficient,
14   notwithstanding his stated expertise, Dr. Parker is conspicuously circumspect about the
15   kinds of testing that could have revealed intermittent judder, thereby tacitly admitting
16   he was unable to replicate it himself. Dr. Parker does not challenge the efficacy of the
17   countermeasure, which was installed in every one of Plaintiffs’ vehicles, and failed to
18   rebut the testimony and evidence proffered by Honda that the countermeasures
19   identified in the TSBs applicable to Plaintiffs’ vehicles are, in fact, efficacious. Nor
20   does Dr. Parker identify any valid grounds to generalize his speculations regarding
21   Plaintiffs’ vehicles to the other model year vehicles he includes in his definition of
22   “AFFECTED VEHICLES.”
23            Dr. Parker’s largely argumentative testimony and opinions are not based on
24   technical or specialized knowledge, are devoid of facts or data, are not the product of
25   any principles or methods he actually applied to the facts of this case, and, lastly, do not
26   in any manner assist the finder of fact in analyzing the evidence in the case. They are
27   therefore properly excluded. Hickman, No. 05-660 MMM (RCX), 2007 WL 3237727,
28   at *3.
                                          19
                               MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:17-cv-01079-JGB-DFM Document 151 Filed 06/03/19 Page 24 of 25 Page ID
                                 #:3189


1                                        CONCLUSION
2           For the foregoing reasons, Defendants respectfully request the Court exclude all
3    of Dr. Parker’s written and oral testimony. Defendants respectfully request such other,
4    further relief this Court deems just.
5
     DATED:       June 3, 2019
6
7                                                 By: /s/ Livia M. Kiser
                                                  Attorneys for Defendants
8                                                 AMERICAN HONDA MOTOR CO., INC. and
                                                  HONDA NORTH AMERICA, INC.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             20
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 8:17-cv-01079-JGB-DFM Document 151 Filed 06/03/19 Page 25 of 25 Page ID
                                 #:3190


1                                     Certificate of Service
2            On, June 3, 2019, I caused this document to be filed and served on all ECF-
3    registered counsel of record using the Court’s CM/ECF system.
4
5                                              /s/ Livia M. Kiser
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          21
                              MEMORANDUM OF POINTS AND AUTHORITIES
     34367197.v8
